Title: From Thomas Jefferson to Benjamin Russell, 16 March 1793
From: Jefferson, Thomas
To: Russell, Benjamin



Sir
Philadelphia March 16. 1793.

Be pleased to correct the following typographical error in the 1st. Section of the Act intituled “An act to alter the times and places of holding the Circuit Courts in the Eastern District, and in North Carolina, and for other purposes.” To wit “for the district of Massachusetts, at Boston, on the seventeenth day of June”; strike out the word “seventeenth” and insert in lieu thereof the word seventh.

Th: Jefferson


If you have not published the above mentioned act, its publication with the above correction will be sufficient.

